DETAILED ACTION

Claims 1, 7-9, 12, 14, 16-20, 24, 27, and 30 are allowed.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone correspondence with Keith Lim (Reg. No. 68,912) on February 10, 2022.

The application has been amended as follows:

1.  (Currently amended) A resource sharing method, comprising: 
establishing, by a cloud desktop system based on a virtual desktop infrastructure (VDI), links with a plurality of terminals; and 
acquiring, by the cloud desktop system, resources of the plurality of terminals through the links, and sharing the acquired resources to the plurality of terminals;
wherein establishing, by the cloud desktop system, links with the plurality of terminals comprises: 
receiving, by the cloud desktop system, login requests transmitted by the plurality of terminals through respective cloud desktop clients; and
after the plurality of terminals log into the cloud desktop system through the cloud desktop clients, establishing, by the cloud desktop system, the links between the cloud desktop system 
wherein login requests carry identification information of the terminals;
wherein after the cloud desktop system receives the login requests transmitted by the plurality of terminals through the cloud desktop clients, the method further comprises: 
grouping, by the cloud desktop system, the plurality of terminals according to the identification information; 
wherein establishing, by the cloud desktop system, the links between the cloud desktop and the plurality of terminals comprises: 
establishing, by the cloud desktop system, the links with the grouped terminals according to the login requests,
wherein acquiring, by the cloud desktop system, the resources of the plurality of terminals through the links, and sharing the acquired resources to the plurality of terminals comprise: 
receiving, by the cloud desktop system, resources reported by the plurality of the grouped terminals through the links; and
sharing, by the cloud desktop system, resources received from each terminal group to terminals in the each terminal group, or sharing the received resources to all terminals.

7. (Original) The method of claim 1, wherein after sharing the acquired resources to the plurality of terminals respectively, the method further comprises: configuring, by the cloud desktop system, a public cloud desktop, and sharing the public cloud desktop to the plurality of terminals, selecting, by the cloud desktop system, a terminal from the plurality of terminals, authorizing the selected terminal to operate the public desktop, and forbidding the rest of the plurality of terminals to operate the public cloud desktop.

8. (Original) The method of claim 1, wherein after sharing the acquired resources to the plurality of terminals, the method further comprises: selecting, by the cloud desktop system, a terminal as a public cloud desktop from the plurality of terminals; and configuring, by the cloud desktop system, the public cloud desktop to be a terminal shared by the rest of the plurality of terminals.


9.	 (Currently amended) A resource sharing method, comprising: 
establishing, by a terminal, a link with a cloud desktop system based on a virtual desktop infrastructure (VDI); 
reporting, by the terminal, resources to the cloud desktop system through the link; and
receiving, by the terminal, resources shared from the cloud desktop system, wherein the shared resources comprise all resources reported by a plurality of terminals;
wherein establishing, by the terminal, the link with the cloud desktop system based on the VDI comprises: 
transmitting, by the terminal, a login request to the cloud desktop system through a cloud desktop client on the terminal; and
after the terminal logs into the cloud desktop system through the cloud desktop client, establishing, by the terminal, the link with the cloud desktop system,
wherein the login request carries identification information of the terminal,
wherein in a case where the resources are peripheral device resources of the terminals, acquiring, by the cloud desktop system, the resources of the plurality of terminals through the links, and sharing the acquired resources to the plurality of terminals respectively comprise: 
receiving, by the cloud desktop system, the peripheral device resources reported by the plurality of terminals through the links;
determining, by the cloud desktop system, whether the peripheral device resources are allowed to be shared;
in response to determining that the peripheral device resources are allowed to be shared, sharing, by the cloud desktop system, the peripheral device resources to the cloud desktop clients of the plurality of terminals; 
redirecting, by the cloud desktop system, the peripheral device resources shared to the cloud desktop clients of the plurality of terminals; and
loading, by the cloud desktop system, the redirected peripheral device resources into the cloud desktop system.

12. (Previously presented) A resource sharing device, applied to a cloud desktop system based on a virtual desktop infrastructure (VDI), comprising: a processor; and a memory, which is configured to store instructions executable by the processor, wherein the processor is configured to implement the resource sharing method of claim 1.

14. (Currently amended) The device of claim 12, wherein the login requests carry identification information of the terminals; the processor is further configured to: after receiving the login requests transmitted by the plurality of terminals through respective cloud desktop clients, group the plurality of terminals according to the identification information; and establish the links with the grouped terminals according to the login requests, wherein the processor is specifically configured to: receive resources reported by the grouped terminals through the links; and share resources received from each terminal group to terminals in the each terminal group, or share the received resources to all terminals.

16. (Currently amended) The device of claim 12, wherein in a case where the resources are peripheral device resources of the terminals, the processor is specifically configured to: receive the peripheral device resources reported by the terminals through the links; determine whether the peripheral device resources are allowed to be shared; in a case where the peripheral device resources are allowed to be shared, share the peripheral device resources to the cloud desktop clients of the plurality of terminals; redirect the peripheral device resources shared to the cloud desktop clients of the plurality of terminals; and the redirected peripheral device resources onto the cloud desktop system.

17. (Currently amended) The device of claim 12, wherein in response to determining that the resources are application resources of the terminals, the processor is specifically configured to: in response to determining that a currently operated terminal is a native terminal of currently operated application resources, trigger the native terminal of the currently operated application resources to operate the currently operated application resources and return an operation on the currently operated application resources for display; or acquire data of the application resources or a program executing the application resources from the native terminal, deliver the acquired data or program to a terminal currently operated, and trigger the terminal currently operated according to the data or the program to operate the application resources currently operated.

18. (Previously presented) The device of claim 12, wherein the processor is further configured to: after sharing the acquired resources to the plurality of terminals, configure a public cloud desktop and share the public cloud desktop to the plurality of terminals; and select a terminal from the plurality of terminals, authorize the selected terminal to operate the public desktop, and forbid the rest of the plurality of terminals to operate the public cloud desktop.

19. (Previously presented) The device of claim 12, wherein the processor is further configured to: after sharing the acquired resources to the plurality of terminals, select a terminal to be a public cloud desktop; and configure the public cloud desktop to be a terminal shared by the rest of the plurality of terminals.

20.	(Currently amended) A cloud desktop system, comprising: 
a processor; 
a memory, which is configured to store instructions executable by the processor;
a transmission apparatus, which is configured to perform information transceiving communication according to control of the processor;
wherein the processor is configured to: 
control the transmission apparatus to establish links with a plurality of terminals; and
acquire resources of the plurality of terminals through the transmission apparatus, and share the acquired resources to the plurality of terminals;
wherein the processor is further configured to:
receive login requests transmitted by cloud desktop clients of the plurality of terminals through the transmission apparatus; and
after the plurality of terminals log into the cloud desktop system through the cloud desktop clients, establish links between the cloud desktop system and the plurality of terminals,
wherein in a case where the resources are application resources of the terminals, acquiring, by the cloud desktop system, the resources of the plurality of terminals through the links, and sharing the acquired resources to the plurality of terminals respectively comprise: 
in response to determining that a currently operated terminal is a native terminal of currently operated application resources, triggering, by the cloud desktop system, the native terminal of the currently operated application resources to operate the currently operated application resources and return an operation on the currently operated application resources for display; or
acquiring, by the cloud desktop system, data of the application resources or a program executing the application resources from the native terminal, delivering the acquired data or program to a terminal currently operated, triggering the terminal currently operated according to the data or the program to operate the application resources currently operated.

24. (Previously presented) A resource sharing device, applied to a terminal and comprising: a processor; and a memory, which is configured to store instructions executable by the processor, wherein the processor is configured to implement the resource sharing method of claim 9.

27. (Previously presented) A terminal, comprising: a processor; a memory, which is configured to store instructions executable by the processor; a transmission apparatus, which is configured to perform information transceiving communication according to control of the processor; wherein the processor is configured to implement resource sharing method of claim 9.
30. (Currently amended) A non-transitory storage medium, comprising stored programs which, while executed, perform the method of claim 1.


Reason for allowance 
	The following is an examiner’s statement of reasons for allowance.
	Independent Claim 1 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. Claims 2-20 are allowed based on the same reason(s).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449